ORDER
The Disciplinary Review Board on January 31, 1996, having filed with the Court its decision concluding that MARIE CHEN of BOUND BROOK, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of three months for violation of RPC 1.1 (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4 (violations of Rules of Professional Conduct and misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should complete eight hours of professional responsibility courses prior to reinstatement; that on reinstatement to practice, respondent should practice under the supervision of a practicing attorney for a period of two years; and that the Office of Attorney Ethics should conduct a compliance audit of respondent’s books and records;
And good cause appearing;
It is ORDERED that MARIE CHEN is hereby suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 15, 1996; and it is further
ORDERED that the Assignment Judge of Somerset County shall appoint a practicing attorney to serve as a mentor to and supervisor of respondent within the meaning of Rule 1:20-18 for a period of one year, to commence during the period of the suspension; and it is further
*417ORDERED that prior to reinstatement to practice respondent shall provide proof of satisfactory completion of eight hours of courses in professional responsibility; and it is further
ORDERED that prior to reinstatement to practice respondent shall provide proof that she will practice from a bona fide office for the practice of law within the meaning of Rule l:21-l(a); and it is further
ORDERED that the Office of Attorney Ethics shall conduct an audit of respondent’s attorney books and records; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 19th day of March, 1996.